DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 6/27/2022 have been entered. Claims 65-86 remain pending in this application. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 65-85 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are “means for connecting” in claims 71-73, with the corresponding structure being a projection or boss configured to be received by a recess or aperture (Paragraph 0322).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65-76 and 82-86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch et al. (US 2013/0008449 A1).
Regarding claim 65, Busch et al. discloses a headgear for a patient interface comprising (Abstract, Figure 1): at least one headgear member connectable to the patient interface separate of any tube or conduit that provides a flow of respiratory gases to the patient interface (mask attachment portion 24 is connected to patient interface 10 via post 32, therefore separate of any tube or conduit providing gas to the patient interface, Figures 1-2 and Paragraph 0018); and a pair of flexible joints (pair of flexible linkage portions 28, Figure 2), formed from a soft flexible material (flexible linkage portion 28 is made from a material softer and more flexible material than both attachment portions 24 and 26, such as an elastomer, silicone, silicone rubber, rubber, etc, Paragraph 0020) that is adapted to connect the at least one headgear member to the patient interface or an adjacent headgear member or any combination thereof (flexible linkage 28 is connected to both attachment portions 24 and 26, attachment portion 24 is then connected to patient interface 10, attachment portion 26 is then connected to adjacent headgear strap 20, Figures 1 and 2), each of the pair of flexible joints allowing free relative movement with at least two degrees of freedom between the at least one headgear member and the patient interface or the adjacent headgear member, or any combination thereof (flexible linkage portion 28 is able to flex, bend, and/or twist along multiple axes to conform the facial contours of the patient, therefore at least two degrees of freedom is permitted, Paragraph 0020).  
Regarding claim 66, Busch further discloses wherein the pair of flexible joints (flexible linkage portion 28, Figure 2) can elongate to allow free relative movement between the at least one headgear member and the patient interface or the adjacent headgear member, or any combination thereof (flexible linkage portion 28 is able to flex, bend, and/or twist along multiple axes to conform the facial contours of the patient, flexible linkage portion 28 is also made from an elastomeric material, therefore flexible linkage 28 is capable of elongating, Paragraph 0020).  
Regarding claim 67, Busch further discloses wherein each of the pair of flexible joints comprises a hinge (For the purpose of this claim, the flexible joint of claim 65 is now based on the embodiment shown in Figure 3, with element 46 being the flexible linkage portion; In light of Applicant’s specification, the hinge of the flexible joint is described as “a narrowed portion” in Paragraph 0302; therefore, the narrowed portion of flexible portion 46 shown in Figure 3 would be considered as a hinge in light of Applicant’s specification). 
Regarding claim 68, Busch further discloses wherein each of the pair of flexible joints can bend or fold laterally to a longitudinal axis of an end portion of the at least one headgear member (flexible linkage portion 28 is able to flex, bend, and/or twist along multiple axes to conform the facial contours of the patient, Paragraph 0020; therefore able to bend or fold laterally to a longitudinal axis of an end portion of the attachment portion 24).  
Regarding claim 69, Busch further discloses wherein the pair of flexible joints comprise a unitary member (flexible linkage portion 28 comprises a unitary pliable insert 72, Figure 4).
Regarding claim 70, Busch further discloses wherein each of the pair of flexible joints is an elastomeric member or a hollow tubular member, or any combination thereof (flexible linkage portion 28 can be made from a elastomer, Paragraph 0020).
Regarding claim 71, Busch further discloses wherein each of the pair of flexible joints or the at least one headgear member comprises a means for connecting (attachment portion 24 comprises a hooked portion 30 at a first end as a means to connect portion 24 to patient interface 10 via post 32, Paragraph 0018 and Figures 1-2).
Regarding claim 72, Busch further discloses wherein the means for connecting provides a pivotal connection (ball and socket coupling may be used in place of hook 30 for coupling portion 24 to patient interface 10, which would then provide a pivotal connection, Paragraph 0018).
Regarding claim 73, Busch further discloses wherein the means for connecting comprises a recess or aperture that receives a projection or boss (hooked portion 30 provides a recess in which post 32 can engage, Figures 1-2).
Regarding claim 74, Busch further discloses wherein the at least one headgear member (attachment portion 24, Figure 2) is integral with the pair of flexible joints (attachment portion 24 is mechanically bonded to flexible linkage portion 28, Paragraph 0020). 
Regarding claim 75, Busch further discloses wherein the pair of flexible joints elastically deform under use conditions (flexible linkage portion 28 of mask element 22 will return to its original shape when forces applied thereto cause it to flex, bend, or twist are removed, flexible linkage portion 28 is made from an elastomer, therefore elastically deforms, Paragraphs 0020 and 0024).
Regarding claim 76, Busch further discloses wherein the pair of flexible joints  allow for rotation of the at least one headgear member relative to the adjacent headgear member about a longitudinal axis of an end portion of the at least one headgear member attached to the adjacent headgear member (flexible linkage portion 28 is able to flex, bend, and/or twist along multiple axes to conform the facial contours of the patient, Paragraph 0020, therefore capable of rotating).  
Regarding claim 82, Busch further discloses wherein the at least one headgear member (attachment portion 24, Figure 2) is releasably attachable with the adjacent headgear member (adjacent strap 20, Figure 1) or the pair of flexible joints, or any combination thereof.  (attachment portion 24 which is integral to mask portion 22 is releasably attached to strap 20 via slot 34, Paragraph 0019).
Regarding claim 83, Busch further discloses wherein an end of the at least one headgear member extends beyond at least one of the pair of flexible joints (end of portion 24 containing hook 30 extends beyond the flexible portion 28, Figure 2).
Regarding claim 84, Busch further discloses further comprising one or more pairs of flexible joints (one pair of flexible portions 28, Figures 1-2), and wherein each of the one or more pairs of flexible joints engages a respective side of a user's head in use (see Figure 1 showing mask portion 22 comprising flexible region 28 engaging with side of user’s head). 
Regarding claim 85, Busch further discloses wherein the at least one headgear member (attachment portion 24, Figure 2) is formed from a stiff resilient material (attachment portion 24 is made from a rigid or semi-rigid material, such as polycarbonate, reinforced silicone, thermoplastic polyester elastomers, etc, Paragraph 0017), wherein the modulus of elasticity of the stiff resilient material is greater than the modulus of elasticity of the soft flexible material (modulus of elasticity of a rigid or semi rigid material is greater than a soft flexible material used in the linkage portion 28, Paragraph 0020).  
Regarding claim 86, Busch further discloses further comprising a resilient headband (top portion of headgear component 18, Figure 1) , the resilient headband being shaped to fit a user's head with each end of the resilient headband located to and biased against a respective side of the user's head (see Figure 1 showing headgear component 18 shaped to fit user’s head with ends biased against respective side of user’s head).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 77-81 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US 2013/0008449 A1) in view of McLaren et al. (US 2015/0283349 A1). 
Regarding claim 77, Busch discloses the headgear of claim 65, but is silent wherein the at least one headgear member is moveably attached to each of the pair of flexible joints such that the at least one headgear member can move relative to the adjacent headgear member along a longitudinal axis of the at least one headgear member. 
However, McLaren teaches an analogous adjustable headgear assembly for use with a patient interface (Abstract and Figure 1) that further comprises at least one headgear member (post 424 connected to patient interface frame 430, Figure 38) that is moveable attached to a flexible joint (post 424 may be moveably attached to resilient sleeve 422 by inserting post 424 to a desired length within passage of sleeve 422, Figure 38 and Paragraph 0164) such that the headgear member can move relative to an adjacent headgear member along a longitudinal axis (post 424 can move relative to adjacent headgear strap 476, Figure 38 and Paragraph 0164).
Therefore, it would have been obvious at the time of invention to modify Busch’s headgear assembly by replacing the over-molding attachment configuration of the attachment portion 24 to the flexible region portion 28 with a moveable attachment configuration, as taught by McLaren, as this would provide further length adjusting capabilities, and provide an alternative means of connecting the headgear component 24 to the flexible joint region 28. 
Regarding claim 78, McLaren further teaches wherein the at least one headgear member is telescopically attached to each of the pair of flexible joints (see Figure 43 showing the adjusting mechanism 480 comprising telescoping members 484). 
Regarding claim 79, McLaren further teaches wherein each of the pair of flexible joints comprises at least one passageway that allows the passage of the at least one headgear member (flexible sleeve 422 comprises a passage that allows for the insertion of post 424, Figure 38 and Paragraph 0164). 
Regarding claim 80, McLaren further teaches wherein the at least one headgear member comprises at least one stop to limit movement of the at least one headgear member relative to each of the pair of flexible joints or the at least one passageway of each of the pair of flexible joints, or any combination thereof (tabs 458 within passage 456 resist withdrawal of the post 454 from the flexible sleeve 452, therefore limiting movement between the post 454 and the flexible sleeve 452, Paragraph 0166 and Figures 41-42).
Therefore, it would have been obvious at the time of invention to further modify the adjusting mechanism of Busch in view of McLaren, as described in the claim 77 analysis, to include at least one stop and/or tab that limits movement between the two components, as further described by McLaren, as this would prevent unwanted movement between the two components and provide a more secure fit. 
Regarding claim 81, McLaren further teaches wherein the at least one stop comprises a first stop or a second stop, or any combination thereof (multiple tabs 458 shown in Figures 40-41, therefore comprises a first and second stop), wherein the first stop is configured to provide a first limit of movement of the at least one headgear member relative to each of the pair of flexible joints or the at least one passageway of each of the pair of flexible joints, or any combination thereof (tabs 458 within passage 456 resist withdrawal of the post 454 from the flexible sleeve 452, therefore limiting movement between the post 454 and the flexible sleeve 452, Paragraph 0166 and Figures 41-42), and wherein the second stop is configured provides a second limit of movement of the at least one headgear member relative to each of the pair of flexible joints or the at least one passageway of each of the pair of flexible joints, or any combination thereof (second tab 458 within passage 456 resist withdrawal of the post 454 from the flexible sleeve 452, therefore limiting movement between the post 454 and the flexible sleeve 452, Paragraph 0166 and Figures 41-42).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785